Citation Nr: 0714393	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  05-03 513A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to an effective date earlier than April 30, 2003, 
for the award of a schedular 100 percent rating for post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1968 to June 1971.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2004 
rating decision by the Phoenix, Arizona Department of 
Veterans Affairs (VA) Regional Office (RO) that granted a 
schedular 100 percent rating for PTSD, effective December 17, 
2003.  The veteran disagreed with the effective date 
assigned.  An interim rating decision in February 2005 
granted an earlier effective date of April 30, 2003.  The 
veteran has continued the appeal.  


FINDINGS OF FACT

1.  A February 2004 rating decision granted an increased, 70 
percent, rating for PTSD; the veteran did not timely file a 
notice of disagreement (NOD) with this decision as it 
pertained to the rating assigned for PTSD, and that 
determination became final.  

2.  In correspondence received July 12, 2004, the veteran 
sought a schedular 100 percent rating for PTSD.

3.  An August 2004 rating decision granted a schedular 100 
percent rating for PTSD, effective December 17, 2003; after 
the veteran disagreed with the effective date assigned, an 
interim rating decision in February 2005 granted an earlier 
effective date of April 30, 2003.  


CONCLUSION OF LAW

An effective date earlier than April 30, 2003, for the 
assignment of a schedular 100 percent rating for PTSD is not 
warranted.  38 U.S.C.A. §§ 5110, 7105 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400, 4.130, 
Diagnostic Code (Code) 9411 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  A May 2005 letter 
from the RO explained what the evidence needed to show to 
substantiate the claim.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  The May 2005 letter also advised him 
to submit any pertinent evidence in his possession.  

While VCAA notice was not given prior to the rating on 
appeal, the veteran had ample opportunity to respond to the 
notice letter.  He was advised of the basis for the effective 
date assigned for the rating increase, and has had ample 
opportunity to respond and participate in the 
adjudicatory/appeal process.  He is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred along the way.  

Regarding VA's duty to assist, pertinent post-service 
treatment records have been secured.  The veteran has not 
identified any pertinent evidence that remains outstanding.  
No additional development is indicated; VA's duty to assist 
is met.  Accordingly, the Board will address the merits of 
the claim.

Factual Background

A December 2002 rating decision granted service connection 
for PTSD, rated 50 percent, effective January 10, 1991.  

An April 30, 2003, VA outpatient treatment report notes the 
veteran's diagnosis of PTSD and a current Global Assessment 
of Functioning score of 40.  The examiner stated that the 
veteran described a history of being unable to establish a 
successful vocation or intimate relationship since his return 
from service.

The veteran's claim for an increased rating was received 
August 4, 2003.  

A December 17, 2003, VA outpatient treatment record notes the 
examiner's opinion that the veteran was unemployable due to 
his chronic, severe PTSD.

A February 2004 rating decision, in pertinent part, granted 
an increased, 70 percent rating for PTSD, effective April 30, 
2003.  The veteran did not file a NOD as to this issue.  The 
rating decision also granted TDIU, also effective April 30, 
2003.  In March 2004 the veteran filed a NOD with the 
effective date assigned for TDIU.  In August 2004 the RO 
issued an SOC in this matter, and the veteran was advised 
that to perfect the claim he had to submit a substantive 
appeal within 60 days, or within the remainder of the one 
year period from notice of the February 2004 rating decision.  
He did not do so, and the appeal lapsed.

In correspondence received July 12, 2004, the veteran's 
representative stated that the veteran "wishes to reopen his 
claim" relating to PTSD.  Specifically, he sought a 100 
percent schedular rating for the disability.  

The August 2004 rating decision granted a 100 percent 
schedular rating for PTSD, effective December 17, 2003.  The 
veteran disagreed with the effective date assigned.  An 
interim rating decision in February 2005 granted an earlier 
effective date of April 30, 2003.  The veteran continued his 
appeal.

Legal Criteria and Analysis

At the outset, it is noteworthy that the veteran was awarded 
an increased, 70 percent rating for PTSD in a February 2004 
rating decision.  He did not appeal this decision, as it 
pertained to the rating for PTSD.  The February 2004 rating 
decision is final based on the evidence of record at the time 
and not subject to revision in the absence of clear and 
unmistakable error (CUE) in the decision.  38 U.S.C.A. 
§§ 7105, 5109A; see Rudd v. Nicholson, 20 Vet. App. 296 
(2006) (finding that only a request for revision based on CUE 
could result in the assignment of an effective date earlier 
than the date of a final decision).  CUE in the February 2004 
rating decision has not been alleged.  Consequently, the 
February 2004 rating decision is a legal bar to an effective 
date for a rating in excess of 70 percent prior to the date 
of decision, February 25, 2004, based on the evidence then of 
record.  

Here, the RO has granted (without explaining the legal basis) 
an effective date earlier than the February 25, 2004 date of 
the prior final rating decision, and prior to the one year 
period preceding the date of receipt of the veteran's claim 
for increase (July 12, 2004).  See 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  Consequently, there is no basis in 
the law for the benefit the veteran seeks, and his claim 
seeking service connection for an effective date prior to 
April 30, 2003 for the grant of a 100 percent schedular 
rating for PTSD must be denied as lacking legal merit.  See 
Rudd v. Nicholson, 20 Vet. App. 296 (2006); Sabonis v. Brown, 
6 Vet. App. 426 (1994); 


ORDER

An effective date earlier than April 30, 2003, for the 
assignment of a schedular 100 percent rating for PTSD is 
denied. 



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


